Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via telephone with Applicants representative Manabu Kanesaka on 06/15/2022.
The application has been amended as follows:  	Regarding claims 1, 2 and 9, the claims are amended so the claims would read as follows.1. A power conversion device comprising:
	a power conversion module including at least, an input-side switch into which AC power is input from an AC source, a power converter connected to the input-side switch, and an output- side switch through which the AC power is output from the power converter;
	a module storage housing that houses the power conversion module; and
	a plurality of bus bars connected to at least the input-side switch and the output-side switch of the power conversion module inside the module storage housing, the plurality of bus bars being connected to external line cables outside the module storage housing; wherein
	connections of the plurality of bus bars connected to the input side switch and the output side switch have a flat plate shape, and include
	input side connections as the connections of each of the plurality of bus bars connected to the input side switch which are separated from each other and arranged in a first direction, which is a left-right direction of the module storage housing, and
	output side connections as the connections of each of the plurality of bus bars connected to the output side switch which are separated from each other and arranged in the first direction, and separated from the input side connections in a second direction, which is an upward-downward direction of the module storage housing, and
	wherein the input side connections are arranged not to overlap with the output side connections when viewed in the second direction.

2. The power conversion device according to claim 1, wherein
	the connections include a plurality of sets of a plurality of connections aligned as one set in the first direction, 
	when the external line cables are pulled out in the second direction or a third direction, the third direction being a depth direction of the module storage housing, cable connection positions of the plurality of sets of the plurality of connections are non-overlapping with each other as viewed in the second direction. 9. A power conversion device comprising:
	a power conversion module including at least, an input-side switch into which AC power is input from an AC source, a power converter connected to the input-side switch, and an output- side switch through which the AC power is output from the power converter;
	a module storage housing that houses the power conversion module;
	a plurality of bus bars connected to at least the input-side switch and the output-side switch of the power conversion module inside the module storage housing, the plurality of bus bars having flat plate-shaped connections and being connected to external line cables outside the module storage housing; and

	an external line connection cabinet that houses the flat plate-shaped connections in which the plurality of bus bars is respectively connected to the external line cables, the external line connection cabinet including an external line cable outlet through which the external line cables are pulled out; wherein
	input side connections as the flat plate-shaped connections of each of the plurality of bus bars connected to the input side switch are separated from each other and arranged in a first direction, which is a left-right direction of the module storage housing,
	output side connections as the flat plate-shaped connections of each of the plurality of bus bars connected to the output side switch are separated from each other and arranged in the first direction, and separated from the input side connections in a second direction, which is an upward-downward direction of the module storage housing, and
	the input side connections are arranged not to overlap with the output side connections when viewed in the second direction.	
Reasons For Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…connections of the plurality of bus bars connected to the input side switch and the output side switch have a flat plate shape, and include input side connections as the connections of each of the plurality of bus bars connected to the input side switch which are separated from each other and arranged in a first direction, which is a left-right direction of the module storage housing, and output side connections as the connections of each of the plurality of bus bars connected to the output side switch which are separated from each other and arranged in the first direction, and separated from the input side connections in a second direction, which is an upward-downward direction of the module storage housing, and wherein the input side connections are arranged not to overlap with the output side connections when viewed in the second direction.”.	Regarding claim 9, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…input side connections as the flat plate-shaped connections of each of the plurality of bus bars connected to the input side switch are separated from each other and arranged in a first direction, output side connections as the flat plate-shaped connections of each of the plurality of bus bars connected to the output side switch are separated from each other and arranged in the first direction, and separated from the input side connections in a second direction, and the input side connections are arranged not to overlap with the output side connections when viewed in the second direction.”.	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYE-JUNE  LEE/
Examiner, Art Unit 2838


/KYLE J MOODY/Primary Examiner, Art Unit 2838